SUPPLEMENT DATED MARCH 11, 2015 to PROSPECTUS DATED DECEMBER 31, 2003 FOR KEYLIFE ISSUED BY DELAWARE LIFE INSURANCE COMPANY KEYPORT VARIABLE ACCOUNT I This supplement contains information regarding a change to an investment option that is available under your Contract. Effective May 1, 2015, the Columbia Variable Portfolio –International Opportunities Fund will change its name to Columbia Variable Portfolio – Select International Equity Fund. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. KeyLife3/2015
